Citation Nr: 1207084	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-18 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of a Department of Veterans Affairs (VA), Regional Office (RO) which assigned an initial 50 percent rating for PTSD, following the grant of service, effective from May 10, 2004.  The Veteran perfected a timely appeal contesting the initial 50 percent rating assigned for PTSD.

The Veteran testified at a personal hearing at the Newark, New Jersey, RO, in June 2011 before the undersigned Veterans Law Judge.  A transcript of that hearing is on file.  At the hearing the Veteran submitted a waiver of initial RO consideration of additional evidence that was submitted.  

Also at that hearing the Veteran reported that in the past he had taken several types of medications (apparently prescribed by VA) for treatment of his depression but that these had "destroyed my kidneys."  See Hearing Transcript, p. 3 (June 2011).  Since the Board is unable to ascertain whether the Veteran has raised the issue of secondary service connection for a kidney disorder, this matter is referred to the RO for clarification. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.

On VA general medical examination in July 2004 the Veteran reported that he had been unemployed since 1989 due to uncontrolled hypertension.  He had been receiving Social Security Administration (SSA) disability benefits for 20 years.  He had a history of having had two strokes.  In a May 2004 letter the Veteran reported that he had been receiving SSA disability benefits since 1990 because of hypertension and kidney problems.  However, while these records may long predate the Veteran's grant of service connection for PTSD, there remains the possibility, however remote, that they may be relevant to the PTSD claim.  In Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) it was held that medical records cannot be found to lack relevance merely because they pre-date the period for which disability compensation is sought.  Accordingly, no attempt has been made to obtain and associate with the claims file the Veteran's SSA records.

At the June 2011 travel Board hearing he reported that he received VA outpatient treatment (VAOPT) for his service-connected PTSD.  See Hearing Transcript, pp. 2-3.  He submitted into evidence, with a waiver, VAOPT records from September 2004 to February 2011.  However, while the Board is aware of the time frame, February 2011, as the most recent records received from the VAOPT clinic, the Board also observes that the Veteran's testimony continues to leave unresolved the matter of whether there still remain outstanding VAOPT records pertinent to this appeal.

As additional action by the agency of original jurisdiction (AOJ) may be helpful in obtaining the purported SSA and VAOPT records or documented information that such records cannot be obtained, the Board determines that further development is warranted to satisfy VA's duty to assist obligation.

Additionally, the Veteran was last afforded a VA examination for his now service-connected PTSD in May 2008, more than three years ago.  Thus, in light of the additional development (for records) indicated above, the Board finds that another VA examination is needed to determine the current severity of the Veteran's PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately adjudicate an increased rating claim); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records from that agency concerning the Veteran's award of disability benefits, including a copy of the decision and any medical records used to make the determination.  If any of the records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken, in accordance with the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Take the appropriate steps to obtain all records of the Veteran's VAOPT since February 2011.  When obtained, associate the records with the claim file.  If any of the records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken, in accordance with the procedures outlined in 38 C.F.R. § 3.159(e).

3.  After completion of 1 and 2 above, schedule the Veteran for a VA psychiatric examination to assess the severity of his service-connected PTSD.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file should be made available for review of the Veteran's pertinent medical history.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should provide a full description of the effects of the service-connected PTSD on the Veteran's occupation and social functioning and on his activities of daily life.  The examiner is asked to identify all of the clinical signs and manifestations associated with the Veteran's PTSD and to discuss: (1) whether the Veteran's PTSD symptoms are productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; and (2) whether the Veteran has total occupational and social impairment due to (or as a result of) his PTSD symptoms.

The examiner is also asked to discuss whether the Veteran's PTSD alone renders him incapable of performing the physical and mental acts required for employment, given his educational and occupational history and background.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completion of the above development, readjudicate the issue of entitlement to an initial disability rating greater than 50 percent for PTSD, in light of all pertinent evidence and legal authority, including consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(a)-(b).  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

